NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GLADYS S. VANDESANDE,
Plaintiff-Appellant, ` -
V.
UNITED STATES,
Defen,dant-Appellee.
2011-5012
Appea1 from the United StateS Cou1‘t of Federa1
Claims in case no. 09-CV-258, Judge EdWard J. Damich.
ON MOTION
ORDER
G1adyS S. Vandesande moves out of time for a 14-day
extension of time, until February 18, 2011, to file her
initial brief.
Up0n consideration thereof,
IT ls 0RDERED TrLAT:

VANDESANDE V. US 2
The motion is granted
FOR THE COURT
FEB 1 4 2011 /s/ Jan Horba1y
Date J an Horbaly
Clerk
cc: R0derick V. Hannah, ESq.
Dawn E. Go0drnan, Esq. -
821 u.s. couni:""ED
rHEFEné’§M5E*¢%z°'rF°“
res 14 2011
JAu+:0riBA1y
cum